                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 THERESA VICTORY, et al.                           CIVIL ACTION

                      v.                           NO. 18-5170

 BERKS COUNTY, et al



                                            ORDER
       AND NOW, this 15th day of February 2019, upon considering the Defendants' Motion to

dissolve (ECF Doc. No. 63) our January 15, 2019 Order (ECF Doc. No. 39) requiring the

Defendants provide equal protection to Plaintiff Theresa Victory as a female inmate classified as

''trusty" in the Berks County Jail System, and upon finding the Berks County Jail released Theresa

Victory from its custody subject to parole, and the Berks County Warden has filed a sworn

proposal of a plan which could be effected should Theresa Victory return to custody and trusty

status in the Berks County Jail System (ECF Doc. No. 64), finding no further basis to compel

Berks County to provide jail services to a citizen no longer in its custody, and for reasons in the

accompanying Memorandum, it is ORDERED the Defendants' Motion (ECF Doc. No. 63) is

GRANTED:

       1.      We dissolve the January 15, 2019 mandatory injunction (ECF Doc. No. 39), as

modified on January 25, 2019 (ECF Doc. No. 62) upon the Defendants as it relates to Theresa

Victory;

       2.     The Clerk of Court shall return the January 16, 2019 injunction bond to Plaintiffs

counsel ofrecord upon their appearance in the Clerk's Office on or after February 19, 2019; and,
        3.      Nothing in this Order shall be construed to permit retaliation for challenging the

present treatment of female trusty inmates or deter any person seeking to further enforce their

rights in light of the progress of this case.




                                                2
